Citation Nr: 1607871	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  13-24 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to May 8, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1962 to July 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The February 2009 rating decision granted service connection for PTSD and assigned a 50 percent initial rating, effective April 11, 2005.  In subsequent rating decisions, the schedular rating for PTSD was increased to 70 percent from April 11, 2005, and 100 percent from March 18, 2010.

Entitlement to an initial rating in excess of 70 percent for PTSD prior to March 18, 2010 was before the Board in February 2014 and was remanded for additional development.  In February 2014, the Board also raised the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  These issues were remanded by the Board in February 2014 for additional development and consideration.  In November 2015, the Board granted entitlement to an initial rating in excess of 70 percent for PTSD prior to March 18, 2010 and remanded entitlement to a TDIU for additional consideration.  A November 2015 rating decision effectuated the Board decision and assigned a 100 percent schedular rating for PTSD effective from April 11, 2005.  Entitlement to a TDIU now returns for appellate review.

In December 2013, the Veteran and his spouse testified at a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

In December 2015, a claim for entitlement to special monthly compensation based on the need for aid and attendance, was raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  A TDIU may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).  In cases where these percentages are not met, but the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case may be submitted to the Director, Compensation and Pension Service, for consideration of an award of a TDIU on an extra-schedular basis.  See 38 C.F.R. § 4.16(b). 

VA has a duty to maximize a claimant's benefits.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (explaining that the Secretary is required to maximize benefits and citing AB v. Brown, 6 Vet. App. 35, 38 (1993) for the proposition that a claimant is presumed to be seeking the maximum benefits under law and regulation).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114(s).  See Bradley, 22 Vet. App. at 294 (explaining that SMC benefits are to be accorded when a veteran becomes eligible without need for a separate claim); see also Akles v. Derwinski, 1 Vet. App. 118, 121 (stating that it is VA policy specifically provides for the consideration of special monthly compensation where it may be applicable and the veteran does not place his eligibility at issue.). 

If a veteran has a service-connected disability rated as total and has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities, then such veteran is entitled to SMC.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).  

The Court of Appeals for Veterans Claims (Court) has held that section 1114(s) does not limit a service-connected disability rated as total to only a schedular rating of 100 percent, and the Secretary's current regulation permits a TDIU rating based on a single disability to satisfy the statutory requirement of a total rating.  See Bradley, 22 Vet. App. at 290.  

During the pendency of the appeal, a November 2015 rating decision granted SMC under 38 U.S.C.A. § 1114(s) on account of PTSD rated 100 percent and additional service-connected disability of coronary artery disease, status post coronary artery bypass graft, with recurrent congestive heart failure, independently ratable at 60 percent or more from May 8, 2008.  As the Veteran has already been awarded SMC as of May 8, 2008 and therefore would have no need to establish a TDIU rating in order to qualify for SMC under 38 U.S.C.A. § 1114(s), the holding in Bradley is not applicable for the period from May 8, 2008.  However, as such is not in effect prior to May 8, 2008, the issue of entitlement to TDIU, including on an extraschedular basis, remains on appeal for the period prior to May 8, 2008.

During the period prior to May 8, 2008, the Veteran has been service connected for disabilities other than PTSD:  (1) coronary artery disease, status post coronary artery bypass graft, with recurrent congestive heart failure, rated 10 percent disabling from April 6, 2007 to February 5, 2008, and rated 30 percent disabling from February 5, 2008 to May 8, 2008; (2) tinnitus, rated 10 percent disabling since January 25, 2007; and (3) bilateral hearing loss, rated as noncompensable since May 18, 2007.  These ratings do not combine to 60 percent or more independent of the PTSD rated 100 percent.  However, the Veteran can still establish entitlement to special monthly compensation if, in addition to the schedular 100 percent rating for PTSD, he has an award of TDIU based on a single service-connected disability independent of the PTSD, on an extraschedular basis.

The Board observes that the most recently issued supplemental statement of the case did not adequately address the issue of entitlement to a TDIU.  The most recently supplemental statement of the case, dated in November 2015, found the issue of entitlement to a TDIU was moot from April 11, 2005, as the Veteran received a combined evaluation of 100 percent as of that date.  However, as discussed above, this contradicts the holding in Bradley and was the exact reason for the prior Board remand.  Based on the foregoing, the Board finds entitlement to a TDIU should be readjudicated to determine if the Veteran has a single service-connected disability, other than PTSD, prior to May 8, 2008, sufficient to warrant a TDIU rating.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the claim of entitlement to a TDIU prior to May 8, 2008 and determine if the Veteran has a single service-connected disability, other than PTSD, which rendered him unemployable prior to May 8, 2008, so as to warrant referral for consideration of a TDIU on an extraschedular basis.  Please note that the claim is not moot from April 11, 2005 for the reasons discussed above.  

If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




